Title: To Benjamin Franklin from Erik Magnus Staël von Holstein, 13 June 1783
From: Staël von Holstein, Erik Magnus, Baron
To: Franklin, Benjamin


          
            Monsieur,
            Paris le 13 Juin 1783
          
          Je viens de reçevoir la ratification de Sa Majesté du Traité de Commerce conclu avec
            les Etats Unis, la quelle j’aurai l’honneur de vous remettre aussitot qu’elle pourra
            être echangée contre celle du Congré. Permettez Monsieur que je vous repette à cette
            ocassion la demande que Monsieur l’Ambassadeur vous a faite au sujet de Monsieur franklin votre
            petit fils. Il a eu l’honneur de vous dire que le Roi veroit avec plaisir resider auprès
            de lui en qualité de Ministre du Congrés une personne qui porte votre nom et y joint des
            qualités aussi estimables que le jeune monsieur franklin. Avant de partir S. E. m’a
            chargé de vous repeter la même assurance et vous me permettrez d’y ajouter les voeux que
            je fais en mon particulier pour la reuissite de cette affaire.
          J’ai l’honneur d’être avec l’estime et l’attachement les plus parfaits et inviolables
            Monsieur votre très humble et très obeissant serviteur
          
            Le Baron
              DE
              Stael
          
         
          Endorsed: Letter from the Ambass. of Sweden to BF—June 13.
            83. Ratification arriv’d—
          Notation by William Temple Franklin: The
            Original Letter from the Swedish Ambassador to the American Minister at the Court of
            Versailles dated 13 June 83—
        